DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McRobbie 

(Pub. No.: US 2005/0035018A1) and further in view of Mikhail (Pub. No.: US 

2015/0360834A1), Fontaine-Cole (Patent No.: US 10213032B1) and HUANG (Pub. No.: 

US 2014/0303790A1).

With respect to claims 1, 15:
McRobbie discloses an apparatus comprising a container lid comprising: an audio speaker (fig. 6, item 688 as in parag. 0044); a wireless transceiver to transmit and receive wireless signals; a hardware processor to process wireless signals received by the wireless transceiver and to output audible signals through the audio speaker; and a housing; wherein the audio speaker, the wireless transceiver, and the hardware processor are contained within the housing; wherein the housing comprises: a first surface of the beverage container lid and a second surface of the container lid; and the first surface or the second surface comprising a control button.
	McRobbie does not explicitly disclose a wireless transceiver to transmit and receive wireless signals; a hardware processor to process wireless signals received by the wireless transceiver and to output audible signals through the audio speaker; and a housing; wherein the audio speaker, the wireless transceiver, and the hardware processor are contained within the housing; wherein the housing comprises: a first surface of the beverage container lid and a second surface of the container lid; and the first surface or the second surface comprising a control button.
	Mikhail discloses a wireless transceiver to transmit and receive wireless signals (fig.5, item 68 is a Bluetooth transceiver); a hardware processor to process wireless signals received by the wireless transceiver and to output audible signals through the audio speaker (fig. 5, item 64 is a processor as in parag. 0054).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Mikhail into the teaching of McRobbie in order to provide a vessel to contain a beverage as consumers often enjoy novelty which may include sights and sounds.
	Fontaine-Cole discloses a housing; wherein the audio speaker, the wireless transceiver, and the hardware processor are contained within the housing; wherein the housing comprises: a first surface of the beverage container lid and a second surface of the container lid (fig.2, discloses beverage container having housing and inside the housing is an electronic device, speaker and so on as in col.4, line 9-57). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Fontaine-Cole into the teaching of McRobbie in view of Mikhail in order to provide a vessel to contain a beverage, as consumers often enjoy novelty devices, which may include sights and sounds.
	HUANG discloses a first surface of the beverage container lid and a second surface of the container lid; and the first surface or the second surface comprising a control button (fig. 3, items 306, 307 are switches that serve as a control button). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of HUANG into the teaching of McRobbie in view of Mikhail and Fontaine-Cole in order to manage the quantity of liquid ingested.
With respect to claims 2, 12, 16:
HUANG discloses the apparatus of claim 1, wherein the control button comprises a power button, a volume control button, a Bluetooth synchronization button, or a phone control button (fig. 3, item 306 is a power control button).  

With respect to claims 3, 11, 17:
Mikhail in view of HUANG discloses the apparatus of claim 1, wherein the housing comprises an input/output (I/O) port (port 66 in fig.4 of Mikhail and fig.3, item 308 of HUANG).  
With respect to claims 4, 13, 19:
McRobbie discloses the apparatus of claim 1, wherein the first surface comprises a drinking aperture (fig. 3A and 3B).  
With respect to claim 5:
Mikhail discloses the apparatus of claim 1, wherein the wireless transceiver comprises a Bluetooth transceiver (parag. 0054). 
With respect to claim 6:
 Mikhail discloses the apparatus of claim 1, wherein the wireless transceiver is to link with one or more other container lids and to synchronize audio output with the one or more other container lids (Mikhail discloses a wireless transceiver in which fig.5, item 68 is a Bluetooth transceiver. It would have been obvious for a Bluetooth transceiver to be able to connect or pair with other transceiver simply for easy communication).
With respect to claim 7:
Mikhail discloses the apparatus of claim 1, further comprising a microphone to receive audible information; and the hardware processor to interpret the received audible information and convert the received audible information to electronic signals and to execute the electronic signals (parag. 0064).


With respect to claim 8:
Mikhail discloses the apparatus of claim 1, wherein the processor is to convert electrical signals into audible voice signals and to cause the audio speaker to output the audible voice signals (parag. 0032, 0066).  
With respect to claim 9:
Mikhail discloses the apparatus of claim 1, the wireless transceiver to receive a wireless signal representative of a command input into the audio device; and the hardware processor to convert the wireless signal into a command and execute the command (parag. 0054).
With respect to claim 10:
The rejection of claim 1 is incorporated; McRobbie, Mikhail and Fontaine-Cole do not explicitly disclose wherein the housing comprises a power control button, a volume control button, an audio playback control button, or a phone control button.  
HUANG discloses housing comprises a power control button, a volume control button, an audio playback control button, or a phone control button (fig. 3, items 306, 307 are switches that serve as a control button). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of HUANG into the teaching of McRobbie in view of Mikhail and Fontaine-Cole in order to manage the quantity of liquid ingested.
With respect to claim 14:
HUANG discloses the beverage container lid of claim 13, wherein the top surface comprises the power control button, the volume control button, the audio playback control button, or the phone control button (fig. 3, items 306, 307 are switches that serve as a control button).  
With respect to claim 18:

McRobbie discloses the system of claim 15, further comprising a container, the 

container lid to fit onto the container (fig. 3A and 3B).   

With respect to claim 20:

McRobbie discloses the system of claim 19, further comprising a drinking aperture 

cover on the top surface (fig. 3A and 3B).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649